i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00534-CR

                                          Crystal I. MCBRIDE,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-0539
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 6, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. See TEX . R. APP . P. 42.2(a). We grant the

motion and dismiss this appeal. See id.

                                                           PER CURIAM

DO NOT PUBLISH